     Case 1:21-mj-00120-SJB ECF No. 1-1, PageID.2 Filed 03/02/21 Page 1 of 15




                  Continuation of Application for Search Warrant

        I, Heather Williamson, being duly sworn, state as follows:

I.      Introduction

        1.    I make this continuation of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the examination of

property – cellular telephones, as described in Attachment A – that are currently in

the possession of law enforcement, and the extraction of electronically stored

information from that property as described in Attachment B.

        2.    I am a Special Agent of the Drug Enforcement Administration (“DEA”)

and have been so employed since January 2013. I am currently assigned to the

Grand Rapids District Office. Previously, I was assigned to the Southwest Border

Initiative Group-3 (“SWB-3”) and to the Los Angeles Strike Force for approximately

six years. The Los Angeles Strike Force is an investigative group jointly led by the

DEA and the FBI, and composed of several other federal, state, and local agencies

that is focused on the disruption of the Mexico-based Sinaloa Cartel.           Prior to

working as a DEA Special Agent, I completed 20 weeks of training at the DEA

Academy      in   Quantico,   Virginia,   which   included   instruction   in   narcotics

identification, detection, trafficking, and interdiction; money laundering techniques;

asset identification, seizure, and forfeiture; and techniques used by narcotics

traffickers to avoid detection by law enforcement officials. I have investigated drug

trafficking organizations involved in violating various federal laws, including, but

not limited to, unlawful importation of controlled substances; the distribution of
  Case 1:21-mj-00120-SJB ECF No. 1-1, PageID.3 Filed 03/02/21 Page 2 of 15




controlled substances; manufacturing of controlled substances; and possession with

intent to distribute controlled substances, including cocaine, methamphetamine,

heroin, and other dangerous drugs; as well as money laundering. I have participated

in investigations of unlawful drug trafficking and money laundering and, among

other things, have conducted or participated in surveillance; execution of search

warrants; debriefings of informants; reviewing of taped conversations and drug

records; and have participated in investigations that include the interception of wire

communications.

     3.     Through my training, education and experience, I have become familiar

with the manner in which illegal drugs are transported, stored, and distributed, the

methods of payment for such drugs, the laundering of narcotics proceeds, and the

dialect (lingo) and coded language used by narcotics traffickers. In connection with

my duties, I investigate criminal violations of the federal and state controlled

substance laws, including, but not limited to, conspiracy and attempt to possess with

intent to distribute and to distribute controlled substances, in violation of Title 21,

United States Code, Section 846; possession with intent to distribute and

distribution of controlled substances, in violation of Title 21, United States Code,

Section 841(a)(1); use of communication facilities to facilitate drug trafficking

offenses, in violation of Title 21, United States Code, Section 843(b); and offenses

involving money laundering as well as conspiracy and attempt to do the same, in

violation of 18 U.S.C. §§ 1956 and 1957. Many of these investigations also involve

firearms offenses, including violations of 18 U.S.C. §§ 922(g) and 924(c).
   Case 1:21-mj-00120-SJB ECF No. 1-1, PageID.4 Filed 03/02/21 Page 3 of 15




      4.     Because this Continuation is for the limited purpose of establishing

probable cause to support the issuance of search warrants against the proposed

subject device, it contains only a summary of relevant facts. I have not included each

and every fact known to me or to other law enforcement officers concerning the

entities, individuals, and events described in this Continuation.

      5.     The statements contained in this Continuation are based in part on: (a)

my personal participation in this investigation; (b) information provided by other

federal law enforcement officers, West Michigan Enforcement Team (WEMET); (c)

laboratory analysis reports; (d) surveillance reports; (e) criminal history records; (f)

information from confidential informants; and (g) my training and experience and the

training and experience of other law enforcement agents.

 I.          Overview of Investigation

      6.     This Continuation is based on the Drug Enforcement Administration’s

(DEA) and WEMET’s investigation into the drug trafficking activities of Alezay

COLEMAN and his criminal associates. On January 29, 2021, Magistrate Judge

Phillip J. Green of the United States District Court for the Western District of

Michigan issued an arrest warrant pursuant to a criminal complaint charging

COLEMAN with possession with intent to distribute 50 grams or more of

methamphetamine, a Schedule II controlled substance, and a mixture or substance

containing a detectable amount of heroin, a Schedule I controlled substance, and N-

phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide (fentanyl), a Schedule II

controlled substance, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A)(viii), (b)(1)(C).
      Case 1:21-mj-00120-SJB ECF No. 1-1, PageID.5 Filed 03/02/21 Page 4 of 15




    See United States v. Coleman, No. 21-MJ-00037.            The facts stated in that

    continuation are incorporated by reference herein.

         7.     On February 2, 2021, the United States Marshals and other

    investigators executed the arrest warrant of COLEMAN. COLEMAN and two other

    individuals were observed entering a residence in Muskegon, Michigan.          At

    approximately 12:45 PM, COLEMAN exited that residence alone carrying a

    backpack, at which point investigators moved in, notified COLEMAN that he was

    under arrest, and detained him.

         8.     In the backpack, investigators found approximately 113.65 grams of

    fentanyl, 49.4 grams of methamphetamine, 14.92 grams of cocaine, 13.31 grams of

    heroin, and a digital scale.1 Investigators also found:

         a.     One black Apple iPhone 11 located on COLEMAN’s person on February

         2, 2021 (Subject Device 1)

         b.     One black ZTE flip phone located on COLEMAN’s person on February

         2, 2021 (Subject Device 2)

         c.     On pink Apple iPhone 6S located on COLEMAN’s person on February 2,

                2021 (Subject Device 3, collectively referred to with Subject Device

                1 and Subject Device 2 as the Subject Devices.)

         9.      The Subject Devices are in the custody of the Michigan State Police

    Computer Crimes Unit.




1 All weights are approximate weights and the drug analysis is based on field
testing using a TrueNarc device. Further laboratory testing is pending.
    Case 1:21-mj-00120-SJB ECF No. 1-1, PageID.6 Filed 03/02/21 Page 5 of 15




II.    PROBABLE CAUSE

             A. COLEMAN’S Historical Use of Cell Phones to Communicate
                about Drug Trafficking

       10.     Based   on   my   training,   experience,   and   familiarity   with   the

investigation, I know that drug traffickers use their phones to communicate about

drug trafficking. Specifically, I know that COLEMAN texts about drug trafficking.

For example, COLEMAN had a number of communications with a confidential

informant discussing drug trafficking. On November 14, 2019, in the presence of an

investigator, CS-1 contacted COLEMAN at phone number (323) 326-0029, which is

believed to be Subject Device 1, to coordinate the purchase of 3 grams of heroin for

$225 from COLEMAN’s residence, 935 Ada Avenue, Muskegon, Michigan.2                   As

outlined in the continuation in support of the criminal complaint in more detail, the

controlled buy was successfully completed from COLEMAN.

       11.     On November 18, 2019, in the presence of investigators, CS-1 contacted

COLEMAN at phone number (323) 326-0029, believed to be Subject Device 1, to

coordinate the purchase of three ounces of crystal methamphetamine for $900 at 935

Ada Avenue. As outlined in the continuation in support of the criminal complaint in




2 On December 9, 2019, investigators executed a federal search warrant at
COLEMAN’s residence at 935 Ada Avenue in Muskegon, Michigan. Investigators
detained COLEMAN, and found on his person a black iPhone with the phone
number (323) 326-0029, which is the same make and color as Subject Device 1.
From phone toll information and Cellebrite downloads of defendants in other cases,
I know that COLEMAN has continued to use the phone number (323) 326-0029
throughout 2020.
  Case 1:21-mj-00120-SJB ECF No. 1-1, PageID.7 Filed 03/02/21 Page 6 of 15




more detail, the controlled purchase of 87 grams of crystal methamphetamine was

successfully completed.

12.         On December 2, 2019, in the presence of investigators, CS-1 contacted

COLEMAN at phone number (323) 326-0029, believed to be Subject Device 1, to

coordinate the purchase of two ounces of crystal methamphetamine for $600 at 935

Ada Avenue. Below is a screen grab of text messages between COLEMAN and CS-1:




Based on my training, experience, and familiarity with the investigation, I know the

word “vezzo” to be a code word used by drug traffickers in the Western District of
   Case 1:21-mj-00120-SJB ECF No. 1-1, PageID.8 Filed 03/02/21 Page 7 of 15




Michigan for methamphetamine. I also know that “food” is a common reference to

heroin. When COLEMAN said “I can get you 4 but they 3 a piece,” I believe he meant

that he could get up to four ounces of methamphetamine for $300 an ounce.          As

outlined in the continuation in support of the criminal complaint in more detail, the

controlled buy was successfully completed from COLEMAN.

      13.    Based on evidence in the investigation, I know that COLEMAN has

continued to distribute narcotics in 2020 and up to the date of his arrest. Most

significantly, on February 2, 2021, COLEMAN was arrested and possessed a

backpack containing 113.65 grams of fentanyl, 49.4 grams of methamphetamine,

14.92 grams of cocaine, 13.31 grams of heroin, and a digital scale. Based on my

training and experience, I know these quantities to be distribution quantities. I also

know that digital scales are common tools of the drug trafficking trade used to weigh

individual quantities of narcotics for distribution. COLEMAN also possessed the

Subject Devices on his person.

      14.    I know from training and experience that drug traffickers frequently

utilize mobile telephones to facilitate drug transactions.    I also know that drug

traffickers often keep multiple phones. For example, a drug trafficker may have one

phone that he uses to communicate with his suppliers and a separate phone that he

uses to communicate with his customers.

      15.    Drug traffickers rely upon voice phone services, SMS and MMS text

messaging, social media instant messaging services, and electronic mail apps to

communicate with suppliers, customers, and confederates.       Mobile telephones are
   Case 1:21-mj-00120-SJB ECF No. 1-1, PageID.9 Filed 03/02/21 Page 8 of 15




portable and phone providers often do not require purchasers or users of the devices

to provide their true names and/or addresses, so drug traffickers often maintain

multiple devices to avoid detection by law enforcement. Mobile phones often contain

evidence indicative of drug trafficking, including records of incoming and outgoing

calls; text messages; photographs of narcotics, coconspirators, or currency; and, in the

case of “smart phones,” Global Positioning System (“GPS”) data indicating the

location of the device at given points in time.

      16.    Based on my training and experience, I know that electronic devices

such as the Subject Devices, can be used to store electronic information for long

periods of times, including years. Even if a drug trafficker is being cautious of law

enforcement detection and deleting the substance of communications, significant

data may still remain on the phone, such as call logs, contact information,

photographs, wireless internet connections (which can reveal location information),

and other location information.

      17.    Further, based upon my training, experience, and participation in drug

investigations and financial investigations relating to drug investigations, I am

aware of the following:

             a.     Drug traffickers often keep names, aliases, and/or contact

                    information of suppliers, purchasers, and others involved in drug

                    trafficking in their devices;

             b.     Drug    traffickers   sometimes   use   electronic   messaging   or

                    messaging apps, in addition to MMS, SMS text messages, and
Case 1:21-mj-00120-SJB ECF No. 1-1, PageID.10 Filed 03/02/21 Page 9 of 15




               voice call, to communicate with suppliers, purchasers, and others

               involved in drug trafficking on their devices;

         c.    Drug traffickers often take pictures or videos of their drug

               trafficking associates, drugs, money and/or firearms, which they

               store on their devices;

         d.    That drug traffickers often maintain, on hand, large amounts of

               currency in order to maintain and finance their on-going

               narcotics business and often store information related to the

               profits of their narcotics trafficking on their devices;

         e.    Global Position System (GPS) data on phones may show the

               location of a drug trafficker at a given time, which may provide

               corroborating evidence of a drug delivery or other instance of

               drug trafficking;

         f.    User attribution data and usernames, passwords, documents,

               and browsing history can provide evidence that the device is

               being used by a drug trafficker and can provide other useful

               evidence to the drug investigation;

         g.    Drug traffickers often use the Internet to look up various

               information to support their drug trafficking activities on their

               devices;

         h.    That drug traffickers often have unexplained wealth and assets

               as they do not have a job, nor do they report income on their
Case 1:21-mj-00120-SJB ECF No. 1-1, PageID.11 Filed 03/02/21 Page 10 of 15




                state or federal tax returns. Subjects often use cash, money

                orders, and cashier’s checks, and prepaid debit cards as a way of

                purchasing items as a way to disguise where the funds are

                ultimately coming from. Subjects will place assets in the names

                of nominees, which are often friends and family members in an

                attempt to hide the true ownership of the assets. It is common

                for drug traffickers to maintain books, records, receipts, notes,

                ledgers, receipts relating to the purchase of financial

                instruments and or the transfer of funds, and other papers

                relating to the transportation, ordering, sale and distribution of

                controlled substances. That the aforementioned books, records,

                receipts, notes, ledgers, etc., are maintained where the

                traffickers have ready access to them, including their devices;

          i.    That it is common for persons involved in drug trafficking to

                maintain evidence pertaining to their obtaining, secreting,

                transfer, concealment and or expenditure of drug proceeds on

                their devices. This evidence includes information related to

                currency, financial instruments, precious metals and gemstones,

                jewelry, books, records, invoices, receipts, records of real estate

                transactions, bank statements and related records, passbooks,

                money drafts, letters of credit, money orders, bank drafts,
 Case 1:21-mj-00120-SJB ECF No. 1-1, PageID.12 Filed 03/02/21 Page 11 of 15




                   cashier’s checks, bank checks, safe deposit box receipts or keys,

                   records concerning storage lockers and money wrappers; and

             j.    That drug traffickers frequently receive their supply of drugs

                   through packages sent by U.S. Mail or third-party delivery

                   service and frequently keep copies of tracking numbers, receipts

                   and photographs of packaged narcotics on their devices.

                               TECHNICAL TERMS

      18.    Based on my training and experience, I use the following technical terms

to convey the following meanings:

            a.    Wireless telephone: A wireless telephone (or mobile telephone, or
                  cellular telephone) is a handheld wireless device used for voice and
                  data communication through radio signals. These telephones send
                  signals through networks of transmitter/receivers, enabling
                  communication with other wireless telephones or traditional “land
                  line” telephones. A wireless telephone usually contains a “call log,”
                  which records the telephone number, date, and time of calls made
                  to and from the phone.           In addition to enabling voice
                  communications, wireless telephones offer a broad range of
                  capabilities. These capabilities include: storing names and phone
                  numbers in electronic “address books;” sending, receiving, and
                  storing text messages and e-mail; taking, sending, receiving, and
                  storing still photographs and moving video; storing and playing
                  back audio files; storing dates, appointments, and other
                  information on personal calendars; and accessing and downloading
                  information from the Internet. Wireless telephones may also
                  include global positioning system (“GPS”) technology for
                  determining the location of the device.

            b.    Digital camera: A digital camera is a camera that records pictures
                  as digital picture files, rather than by using photographic film.
                  Digital cameras use a variety of fixed and removable storage media
                  to store their recorded images. Images can usually be retrieved by
                  connecting the camera to a computer or by connecting the
                  removable storage medium to a separate reader. Removable
                  storage media include various types of flash memory cards or
                  miniature hard drives. Most digital cameras also include a screen
Case 1:21-mj-00120-SJB ECF No. 1-1, PageID.13 Filed 03/02/21 Page 12 of 15




              for viewing the stored images. This storage media can contain any
              digital data, including data unrelated to photographs or videos.

        c.    Portable media player: A portable media player (or “MP3 Player”
              or iPod) is a handheld digital storage device designed primarily to
              store and play audio, video, or photographic files. However, a
              portable media player can also store other digital data. Some
              portable media players can use removable storage media.
              Removable storage media include various types of flash memory
              cards or miniature hard drives. This removable storage media can
              also store any digital data. Depending on the model, a portable
              media player may have the ability to store very large amounts of
              electronic data and may offer additional features such as a
              calendar, contact list, clock, or games.

        d.    GPS: A GPS navigation device uses the Global Positioning System
              to display its current location. It often contains records the
              locations where it has been. Some GPS navigation devices can give
              a user driving or walking directions to another location. These
              devices can contain records of the addresses or locations involved
              in such navigation. The Global Positioning System (generally
              abbreviated “GPS”) consists of 24 NAVSTAR satellites orbiting the
              Earth. Each satellite contains an extremely accurate clock. Each
              satellite repeatedly transmits by radio a mathematical
              representation of the current time, combined with a special
              sequence of numbers. These signals are sent by radio, using
              specifications that are publicly available. A GPS antenna on Earth
              can receive those signals. When a GPS antenna receives signals
              from at least four satellites, a computer connected to that antenna
              can mathematically calculate the antenna’s latitude, longitude, and
              sometimes altitude with a high level of precision.

        e.    PDA: A personal digital assistant, or PDA, is a handheld electronic
              device used for storing data (such as names, addresses,
              appointments or notes) and utilizing computer programs. Some
              PDAs also function as wireless communication devices and are used
              to access the Internet and send and receive e-mail. PDAs usually
              include a memory card or other removable storage media for storing
              data and a keyboard and/or touch screen for entering data.
              Removable storage media include various types of flash memory
              cards or miniature hard drives. This removable storage media can
              store any digital data. Most PDAs run computer software, giving
              them many of the same capabilities as personal computers. For
              example, PDA users can work with word-processing documents,
              spreadsheets, and presentations. PDAs may also include global
 Case 1:21-mj-00120-SJB ECF No. 1-1, PageID.14 Filed 03/02/21 Page 13 of 15




                     positioning system (“GPS”) technology for determining the location
                     of the device.

            f.       IP Address: An Internet Protocol address (or simply “IP address”)
                     is a unique numeric address used by computers on the Internet. An
                     IP address is a series of four numbers, each in the range 0-255,
                     separated by periods (e.g., 121.56.97.178).          Every computer
                     attached to the Internet computer must be assigned an IP address
                     so that Internet traffic sent from and directed to that computer may
                     be directed properly from its source to its destination. Most
                     Internet service providers control a range of IP addresses. Some
                     computers have static—that is, long-term—IP addresses, while
                     other computers have dynamic—that is, frequently changed—IP
                     addresses.

            g.       Internet: The Internet is a global network of computers and other
                     electronic devices that communicate with each other. Due to the
                     structure of the Internet, connections between devices on the
                     Internet often cross state and international borders, even when the
                     devices communicating with each other are in the same state.

      19.        Based on my training and experience, I believe that the Subject Device

has capabilities that allow them to serve as a wireless telephone, digital camera,

portable media player, GPS navigation device, and/or PDA. In my training and

experience, examining data stored on devices of this type can uncover, among other

things, evidence that reveals or suggests who possessed or used the device.

                 ELECTRONIC STORAGE AND FORENSIC ANALYSIS

      20.        Based on my knowledge, training, and experience, I know that electronic

devices can store information for long periods of time. Similarly, things that have

been viewed via the Internet are typically stored for some period of time on the device.

This information can sometimes be recovered with forensics tools.

      21.        Forensic evidence.    As further described in Attachment B, this

application seeks permission to locate not only electronically stored information that
 Case 1:21-mj-00120-SJB ECF No. 1-1, PageID.15 Filed 03/02/21 Page 14 of 15




might serve as direct evidence of the crimes described on the warrant, but also

forensic evidence that establishes how the Subject Devices were used, the purpose

of their use, who used them, and when. There is probable cause to believe that this

forensic electronic evidence might be on the Subject Devices because:

            A. Data on the storage medium can provide evidence of a file that was
               once on the storage medium but has since been deleted or edited, or of
               a deleted portion of a file (such as a paragraph that has been deleted
               from a word processing file).

            B. Forensic evidence on a device can also indicate who has used or
               controlled the device. This “user attribution” evidence is analogous to
               the search for “indicia of occupancy” while executing a search warrant
               at a residence.

            C. A person with appropriate familiarity with how an electronic device
               works may, after examining this forensic evidence in its proper
               context, be able to draw conclusions about how electronic devices were
               used, the purpose of their use, who used them, and when.

            D. The process of identifying the exact electronically stored information
               on a storage medium that are necessary to draw an accurate conclusion
               is a dynamic process. Electronic evidence is not always data that can
               be merely reviewed by a review team and passed along to
               investigators. Whether data stored on a computer is evidence may
               depend on other information stored on the computer and the
               application of knowledge about how a computer behaves. Therefore,
               contextual information necessary to understand other evidence also
               falls within the scope of the warrant.

            E. Further, in finding evidence of how a device was used, the purpose of
               its use, who used it, and when, sometimes it is necessary to establish
               that a particular thing is not present on a storage medium.

      22.    Nature of examination. Based on the foregoing, and consistent with

Rule 41(e)(2)(B), the warrant I am applying for would permit the examination of the

devices consistent with the warrant. The examination may require authorities to

employ techniques, including but not limited to computer-assisted scans of the entire
  Case 1:21-mj-00120-SJB ECF No. 1-1, PageID.16 Filed 03/02/21 Page 15 of 15




medium, that might expose many parts of the device to human inspection in order to

determine whether it is evidence described by the warrant.

       23.    Manner of execution. Because this warrant sought in this continuation

seeks only permission to examine devices should they come into law enforcement’s

possession, the execution of this warrant does not involve the physical intrusion onto

a premises.    Consequently, I submit there is reasonable cause for the Court to

authorize execution of the warrant for search of the Subject Devices at any time in

the day or night.

III.   Conclusion

       24.    Based on the above information, I believe that there is probable cause to

search the Subject Devices.
